PER CURIAM.
Gabriel Marckson appeals from the trial court’s summary denial of his timely motion for post-conviction relief. Although we agree with the trial court’s determination that the motion was legally insufficient, we reverse and remand because, rather than entering a final order denying the motion on its merits, the trial court should have entered a non-final, non-ap-pealable order dismissing the motion with leave to amend within sixty days. See Fla. R. Crim. P. 3.850(f)(2); Spera v. State, 971 So.2d 754 (Fla.2007).
Reversed and remanded with directions to enter a non-final order dismissing the motion with leave to file an amended motion within sixty days.